If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                  UNPUBLISHED
                                                                  April 15, 2021
              Plaintiff-Appellee,

v                                                                 No. 351688
                                                                  Oakland Circuit Court
RONALD MARK DRAUGHN,                                              LC No. 2015-256768-FH

              Defendant-Appellant.


Before: BECKERING, P.J., and FORT HOOD and RIORDAN, JJ.

BECKERING, P.J. (concurring).

       I concur in the result only.


                                                           /s/ Jane M. Beckering




                                              -1-